OFFICE OF THE ATTORNEY GENERAL OFTEXAS
                           AUSTIN




                                            f?5ro?sept49nberZ,
                                            of thS.s
                                                   Uepartment

                                           ece of c-SohOOl
                                            a oattractof an-
                                           t011eui.ngda7 both
                                          eCount7su8rrperiotend-
                                         ortfAugust 2l*lss9.
                                     tS8S4UMl&U%tXOUSOfth~
                                      7approre dab of the mm-
                                    on from tkes as to vkml cou-




attodauoe    ~211 be.   It is agr&d that tia




rilltm emea gradea,tros the first to the oewnfh, inclu-
aire,andom teacher cottldnotproperly   l2mtmotfbe  sta-
dents.
              At the concludoa of tho headng the c&t+7
J3uperinten%antstsfedthatherefusedto     approvethe
contracts becuuwe there w3re sot a mwioient mmw3r of
8cholMtioscrPfhorisil&the   @Ppmml. ~eCount~Boscd
took the pslfion that theyhad no authority   to
thematteratall, andthattberemasno appealp"         2X7
aotlonof the County IRqerlutaadent  in the matter.   You
&S-t3SOBt   t&O   tOllOh@   QV3StiOlUJ   ior, C5P   COMidCWat%.on;

           *willfoe ploaee8dviseme Anmdl8tely
      whet&r ea'mottbeBoardebeuldaotmat210
      appoal,anclwhethrorwt auom%r should
      be cnterodto apme   the Yates cmtract or
      refuseit, or in othermnls, atem or re-


         Wtlcle STSO R. C. 8. %Wz6,vo+ides that the
Boardof Tmstees shalihave authorityT&WT~ the aver



age dallyattexlance
                  Ml1 be.
              8eotlond,li~B~@33,4tIthtogicilature
                                              pawides
tbatr
            l8t6te a Id
                      tader~o ~lslo nso ?th is Aat
       shallbe allotteduponthebas%sefone tea&-
       or for 8aqftuszber
                        of scholastics f!mmSo to
       88, ud one atlditlonalteaaher for oaek efldi-
       tion6130 m3ho1satlcs, or fvaet10w1 prrt there-
       of, residingln the dlstriot.+ l l..
           Youwirlrlotathat this&ticbasedllpm themlui-
bar o? soholastlofl resldlagla the dlstrlot)fmd not apou
tellsaYerage doily attexiance.Xt does mot appearfromtour
let&r rbothepOr not thb 10 8 sttd-aid *OOl. ThheState
Departwmt of Eduootiorr has iorwsrdedt0 811 city a& cmn
supiw%&m&mts ooplesOP the ~orwxmtloned R.B.O3R,ri zi
ootmmts and instruotions,  ia whlcb the schedulefat tOmher-
pupil load LB state-eid s&hoolsallow t8o feathers  Ben the
net residentsoholretio  pqulatloaIs 37. Loodoubtthe
c~~tyysu~llt~snt or WalkerColmayhasbeea sgpplioarltb
                    l
.   .   aou.n.t.Bumm-agea



                 &t1010 nao, R&.8. 1926,provides
        county8ir IntoobMt shallrp uvo oontraml
        fewhers rotewh lnoommus crooldlsfrlcts.
        &Mo10B69311.0~~1@26.
                                                         that all
        a pealsfromthe(Lecislonof      the Count7Bup&.ntenbsnt
        o! RablloInstruction shalllie to the Count7Board of
        &hoo1frustees,8ul &mLmlaithw part7dsri*otofaw-
        tlmr appealsuchmnttere,th~ are yen tho rlgttt to ap
            1 to aa7 oourt h8*     p‘oporjuresdIotIouof fho sub-
        r ect netter, or  to the State Eupociaterdont  ot'ptlblioIn-
        rtrtlotlou.Appeal Is alsoallovedfrom tho rulingof the
        &ate SuperIntendenf    to the Stat-oBoard of’ Bdueatlan.
                  VheutheCountyauperl.ntendotirakaesto             op-
        provea torrcbar*~ COIBtrwt, suohtewher         t glveuthe
        right of appealto the Count7Bosrd of'SohoolTrustees,
        end wimn sue31 ap el is duly and properfJperfeoted         it   bo-
        ooamsthe duty or 8d.dBoard to her end dotermlnethe is-
        sues oselltsa  . mmosa vm goman,       22 6.1.    (2) 683;    wpoii
        Te 6%rSOA, 43 8. 1. (2) 1113;~illOX'l8.        fhdlq, 66 8. w.
        (2)4178 Isbell~. Stovall,92 80 1. (2) lG6?. The a
        to,mdnallngof t.hoCount~Board          of SchoolTrustees      T1
        merely.oneofep %n the seriesot appeals-Ided b7 stet-
        ote with referon   to the e&ion of the Count7SuperIntendont
        upontea~~s* ooutrects.
                  Itbouro        ou thet the CountyBoard of S&o01
         zzaI~      ruthorb eP anilIt Ie its dut7 to hear and de-
                      lsfrom tJlecollnt7superIntelnleut's aotionin
                  0 approve 8 0oxWect enteredintobetueoua teach-
         refusiugep"
         er end the 1008xboardop schooltnrstees.
                  Be toot86tatsdIn your letterare'notsnftioioat
                                                  should be m&e
         for us to atteqt to advisewhat disposlflon
         of tai6 owe, but 80   trust   our dlao~sIou   maybe or aid.   Ve
         onolosohormltb a oogp of QW opinion110.0-6~3addressocl
         to non. B, Ii.GrlfSInwith rofcrome to ArtIole2760.
                                               Yourswry truly
                                             moRlmY wsxm&     OF TEIAS
         RI!%-